DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections - 35 USC § 112
2.       The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

3.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the step of “calculating, with the computer system, a current oil saturation and a current gas saturation of the hydrocarbon reservoir based on the data, and utilizing the current oil saturation and the current gas saturation to determine if waterflooding can provide enhanced oil recovery”. However, no functional relationship is defined between the output of “determine if waterflooding can provide enhanced oil recovery” and other steps such as “determining and comparing … that a current reservoir pressure is less than a bubble point pressure based on the data”, “calculating … a time to repressure the hydrocarbon reservoir by waterflooding based on the data, and determining that the time is less than a maximum time”, and/or “selecting a flooding technique from a plurality of flooding techniques … based on finding that the data related to properties of the hydrocarbon reservoir satisfy the oil recovery screening criteria of the flooding technique”. It appears that some cooperative relationships of elements are needed in order to distinctly and definitely claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. See MPEP § 2172.01.
Claims 2 and 3 recites “determining, with the computer system, that the waterflooding is effective based on an oil saturation greater than 40%” or “determining, with the computer system, that the waterflooding is effective based on a gas saturation less than 30%”. However, the functional relationship between the step of “calculating, with the computer system, a current oil saturation and a current gas saturation of the hydrocarbon reservoir based on the data, and utilizing the current oil saturation and the current gas saturation to determine if waterflooding can provide enhanced oil recovery” and at least the step of “selecting a flooding technique from a plurality of flooding techniques, with the computer system, based on satisfying the oil recovery screening criteria with the data related to properties of the hydrocarbon reservoir” is still not clear. Furthermore, the phrases “an oil saturation greater than 40%”  and “a gas saturation less than 30%” are vague, since it is unclear whether said “an oil saturation” and said “a gas saturation” refer to, respectively, said “a current oil saturation of the hydrocarbon reservoir” and “a current gas saturation of the hydrocarbon reservoir” calculated based on the received data related to properties of the hydrocarbon reservoir and depletion of the hydrocarbon reservoir.
Claims 4-9 are rejected by virtue of their dependency on claim 1. 
For the purpose of examination, the Examiner comprehends the claims based on her best interpretations to the limitations discussed above.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Thakur et al. (US 2010/0300682 A1) in view of BOCCARDO (WO 2016073810 A1).
Regarding claim 1, Thakur (US 2010/0300682 A1) discloses a method for recovering oil from hydrocarbon reservoirs (para. 0006, 0095), comprising: inputting into a computer system data related to properties of hydrocarbon reservoir (receive data indicative of physical properties associated with the reservoir system, para. 0147); calculating, with the computer system, a current oil saturation and a current gas saturation of the hydrocarbon reservoir based on the data (determining initial oil saturation and initial gas saturation, para. 0146) and utilizing the current oil saturation and the current gas saturation to determine if waterflooding can provide enhanced oil recovery (para. 0148-0149); determining, with the computer system, a current reservoir pressure and a bubble point pressure based on the data (parameters include current reservoir pressure and bubble point pressure, para. 0099); 


comparing, with the computer system, the data related to properties of the hydrocarbon reservoir to enhanced oil recovery screening criteria for the data related to properties of the hydrocarbon reservoir (The EOR screening module 103 may assign a recovery process parameter score (S1) to a parameter if the data value input or calculated for the parameter meets the screening criterion of the recovery process consensus value for that parameter for the given recovery process, and assign a different recovery process parameter score (S2) if the screening criterion is not met, para. 0101); and selecting (via a recommendation) a flooding technique from a plurality of flooding techniques (e.g., CO.sub.2 flooding, nitrogen-flue gas injection, polymer flood process, a steamflood process, alkaline-surfactant-polymer (ASP) flood process, and waterflooding), with the computer system, based on finding that the data related to properties of the hydrocarbon reservoir satisfy the oil recovery screening criteria of the flooding technique (para. 0007, 0013, 0098, 0101, para. 0103: “Recovery processes whose applicability to a reservoir may be evaluated include, but are not limited to, waterflooding, …, steamflooding …”); outputting an indication of the selected flooding technique to a user (para. 0013) and/or flooding the hydrocarbon reservoir with the selected flooding technique (para. 0015).
Thakur does not explicitly mention: inputting data relating to depletion of hydrocarbon reservoir; determining and comparing, with the computer system, that a current reservoir pressure is less than a bubble point pressure based on the data; calculating, with the computer system, a time to repressure the hydrocarbon reservoir by waterflooding based on the data, and determining that the time is less than a maximum time.
BOCCARDO discloses a method for recovering oil from hydrocarbon reservoirs (para. 0003, 0079), comprising: inputting into a computer system data related to properties of a hydrocarbon reservoir and depletion of the hydrocarbon reservoir (para. 0081-0082); determining and comparing that a current reservoir pressure is less than a bubble point pressure based on the data (para. 0084-0085); calculating, with the computer system, a time (e.g., the time to initiate VRR<1.0) to repressure the hydrocarbon reservoir by waterflooding based on the data (para. 0107, 0122-0124) and determining that the time is less than a maximum time (e.g., the end of the time period for maintaining the waterflood at VRR < 1.0 followed by VRR=1.0, see para. 0123); selecting a flooding technique from a plurality of flooding techniques, with the computer system, based on satisfying oil recovery screening criteria with the data related to properties of the hydrocarbon reservoir, and flooding the hydrocarbon reservoir (para. 0007-0008, 0143).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thakur with BOCCARDO to arrive the claimed invention. Doing so would provide an improved method for recovering oil from hydrocarbon reservoirs including an optimized strategy of waterflooding the reservoir thus enhancing the efficiency, performance, and economics of waterfloods (BOCCARDO, para. 0078).
	Regarding claim 2, Thakur does not but BOCCARDO teaches: determining, with the computer system, that the waterflooding is effective based on an oil saturation greater than an oil saturation threshold (para. 0099, 0114); increasing reservoir pressure, wherein an instantaneous voidage replacement ratio (VRR) is greater than or equal to one, wherein the VRR is computed with a current producing gas-oil ratio (GOR) (para. 0095); and decreasing the GOR (para. 0094). 
BOCCARDO does not mention explicitly: wherein said oil saturation threshold is 40%. However, the claimed setting of the oil saturation is considered to be merely a matter of engineering design choice which is not patentably advanced. As such, the combination of Thakur and BOCCARDO renders the claimed invention obvious.
	Regarding claim 3, Thakur does not but BOCCARDO teaches: determining, with the computer system, that the waterflooding is effective based on a gas saturation less than a gas saturation threshold (para. 0099-0102). 
BOCCARDO does not mention explicitly:  Reply to Restriction Requirement of August 11, 2022wherein said gas saturation threshold is 30%. However, the claimed setting of the gas saturation is considered to be merely a matter of engineering design choice which is not patentably advanced. As such, the combination of Thakur and BOCCARDO renders the claimed invention obvious.
	Regarding claim 4, Thakur teaches: wherein the oil recovery screening criteria comprises: American Petroleum Institute (API) gravity, oil viscosity, fluid composition, oil saturation, formation type, formation thickness, formation depth, down hole temperature, wettability, clay content, injection water salinity, formation salinity, polar compounds, and/or formation permeability (para. 0101, 0106).  
	Regarding claim 5, Thakur teaches: accepting, with the computer system, an input including a depositional environment, and defining and quantifying, with the computer system, geologic heterogeneities of the hydrocarbon reservoir, wherein quantification of lateral and vertical facies variation of the geologic heterogeneities is based on the input (para. 0099, 0105-0106).
	Regarding claim 6, Thakur teaches: calculating, with the computer system, a number of wells for waterflooding (para. 0088, 0112, 0152).  
	Regarding claim 7, Thakur teaches: wherein the plurality of flooding techniques comprise gas flooding, polymer flooding, surfactant polymer flooding, or combinations thereof (para. 0004, 0007).  
	Regarding claim 8, Thakur teaches: wherein the flooding the hydrocarbon reservoir comprises flooding the hydrocarbon reservoir until fluid produced from the hydrocarbon reservoir contains a desired amount of water (para. 0089-0090, 0124, 0168). Thakur does not mention explicitly: said desired amount of water is at least 90% water. However, the claimed setting of at least 90% water production is considered to be merely a matter of engineering design choice which is not patentably advanced, since it is held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Regarding claim 9, Thakur teaches: comprising recovering oil from the hydrocarbon reservoir (para. 0006).  

Response to Arguments
6.	Applicant's arguments received 10/31/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-5 as set forth above in this Office action.


Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.S/Examiner, Art Unit 2857      

/TOAN M LE/Primary Examiner, Art Unit 2857